Exhibit 10.19

Banco BPM S.p.A. Parent company of the BANCO BPM Banking Group - Registered
Office: Piazza F. Meda, 4 - 20121 Milan ph. 02/77001 Administrative
Headquarters: Piazza Nogara, 2 - 37121 Verona - ph. 045/8675111 www.bancobpm.it
Share Capital at 6.4.2019: Euro 7,100,000,000 fully paid - ABI 05034 - Tax ID
and Milan Business Register no. 09722490969 - Representative of the IVA Banco
BPM Group VAT no. 10537050964 - Member of the Interbank Deposit-Security Fund -
Enrolled in the Register maintained by the Bank of Italy and the Association of
Banks of the Bank of Italy and the Association of Banking Groups - Tax-stamp
duty paid online, as required, Auth. Revenue Agency of Milan 5 - n. 3358 of
10101/2017

PESCHIERA BORROMEO, 30/04/2019

 

To Whom it May Concern:    To    F.A.O.    From    KALEYRA SPA    LOGO
[g824512snap0006.jpg]    BANCO BPM    SEGRATE – SAN FELICE VIA TEODOSIO 65   
PIAZZA CENTRO COMMERCIALE, 36 20131 MILAN MI    20090 SEGRATE MI

MAJOR BUSINESS LOAN WITH COMMERCIAL COVENANTS LOAN NO. 04261736

SUMMARY DOCUMENT NO. 1

This summary document, by express mutual agreement of the parties, shall be
considered an integral and substantive part of the contract template, to which
it is annexed as its frontispiece.

ECONOMIC CONDITIONS

 

  •  

the interest rate is agreed on a variable basis and is calculated based on the
following indexation: quotation of the Euribor - Euro Interbank Offered Rate - 3
(three) months base 360 - timely recording (rate as recorded at 11 am, European
Central Time, by the Euribor management committee (EMMI) as made widely
available across the main online circuits, such as http: //it.euribor-rates.eu,
and as published in the trade papers) in terms of the value date for the last
Reference Business Day of the calendar quarter. The interest rate determined in
this fashion shall be updated at the beginning of each subsequent calendar
quarter. “Reference Business Day” refers to the date in which, for any payment
in Euro, the Trans-European Automated Real-Time Gross Settlement Express (TARGET
2) is in effect and increased by a spread of 2.00 points. Currently the
reference parameter value is equal to -0.309%, and thus as of today the interest
rate is 2.000% (TWO AND /000 percent).

Should it prove impossible to discern that interest rate, the three-month Libor
referring to the Euro as an index parameter, as published on the second working
day prior to the end of the calendar quarter as reported in the trade papers,
increased by the spread mentioned supra shall be taken into account; in
instances of any increase or decrease of the latter reference parameter, the
interest rate shall be adjusted to accord with the intervening variations
beginning 1/1, 1/4, 1/7, 1/10 following the aforementioned variation, and shall
remain in effect for the entire calendar quarter in question.

Should the Euribor, determined as stated supra (or the Libor referring to the
Euro, where the Euribor cannot be determined) be negative, the parties stipulate
the rate shall be deemed zero. Thus, Bank shall apply, as against Customer, an
interest rate equal to the spread until the Euribor determined as stated supra
(or the Libor referring to the Euro, where the Euribor cannot be determined) is
once again positive.

 

  •  

the late-payment interest with respect to 2.00 points above the interest rate
described supra shall be applied on the tenth business day of the fifteen-day
period prior to the expiry of the instalment due date, and in accordance with
Law no. 108/96.

The interests shall be calculated using the nominal rates described with respect
to the actual numbers of lapsed days, with the divisor referring to 360 days.

The contracting parties stipulate that beginning in the second calendar quarter
following disbursement, the established spread may be modified (increased) in
accordance with the rules set forth infra.

The spread shall be maintained the same where Borrower complies with the
following commercial covenants (hereinafter also denoted “Covenants”) for each
calendar quarter. These Covenants consist in submitting to Bank on a quarterly
basis the commercial proceeds from any goods/services contracts duly executed by
Borrower.

The Covenants are set forth immediately infra:

 

☐ PORTFOLIO    submission at a discounted rate of a payment in due course,
advance, or release in any form of the bills receivable and electronic payment
orders in Italy (including but not limited to bills of exchange, bank receipts
and/or other deposit orders, including those in electronic format);

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 1 of 9]

     



--------------------------------------------------------------------------------

   1st calendar quarter 01/01 - 31/03 for an amount at or above 0.00    2nd
calendar quarter 01/04 - 30/06 for an amount at or above 0.00    3rd calendar
quarter 01/07 – 30/09 for an amount at or above 0.00    4th calendar quarter
01/10 - 31/12 for an amount at or above 0.00

☒ ADVANCE ON INVOICES

   presentation for payment in due course of any advance or release in any form
of documents (invoices) which are in any way representative of commercial
receivables in Italy;    1st calendar quarter 01/01 - 31/03 for an amount at or
above 1,500,000.00    2nd calendar quarter 01/04 - 30/06 for an amount at or
above 1,500,000.00    3rd calendar quarter 01/07 – 30/09 for an amount at or
above 1,500,000.00    4th calendar quarter 01/10 - 31/12 for an amount at or
above 1,500,000.00

☐ PAYMENT OF BILLS RECEIVABLE

   presentation for payment into a bank account of any electronic bill
receivable/payment orders (Ri.Ba [collection order] and Order Confirmations)
which are domiciled for payment at our Institution;    1st calendar quarter
01/01 - 31/03 for an amount at or above 0.00    2nd calendar quarter 01/04 -
30/06 for an amount at or above 0.00    3rd calendar quarter 01/07 - 30/09 for
an amount at or above 0.00    4th calendar quarter 01/10 - 31/12 for an amount
at or above 0.00

☐ GUARANTEES PLEDGED

   requests for the issuance of international guarantees (including but not
limited to Bid Bond, Advanced Bond, Performance Bond);    1st calendar quarter
01/01 - 31/03 for an amount at or above 0.00    2nd calendar quarter 01/04 -
30/06 for an amount at or above 0.00    3rd calendar quarter 01/07 - 30/09 for
an amount at or above 0.00    4th calendar quarter 01/10 - 31/12 for an amount
at or above 0.00

☐ IMPORT RECEIVABLES

   requests for the issuance of Letters of Import Credit;    1st calendar
quarter 01/01 - 31/03 for an amount at or above 0.00    2nd calendar quarter
01/04 - 30/06 for an amount at or above 0.00    3rd calendar quarter 01/07 -
30/09 for an amount at or above 0.00    4th calendar quarter 01/10 - 31/12 for
an amount at or above 0.00

☐ EXPORT ADVANCES

   submission of invoices for advances on exports    1st calendar quarter 01/01
- 31/03 for an amount at or above 0.00    2nd calendar quarter 01/04 - 30/06 for
an amount at or above 0.00    3rd calendar quarter 01/07 - 30/09 for an amount
at or above 0.00    4th calendar quarter 01/10 - 31/12 for an amount at or above
0.00

☐ IMPORT FINANCING

   the opening of import financing;    1st calendar quarter 01/01 - 31/03 for an
amount at or above 0.00    2nd calendar quarter 01/04 - 30/06 for an amount at
or above 0.00    3rd calendar quarter 01/07 - 30/09 for an amount at or above
0.00    4th calendar quarter 01/10 - 31/12 for an amount at or above 0.00

☐ COMMERCIAL DEPOSITS AND PAYMENTS:

   transactions in Euro for deposits and payments into a commercial bank account
   1st calendar quarter 01/01 - 31/03 for an amount at or above 0.00    2nd
calendar quarter 01/04 - 30/06 for an amount at or above 0.00    3rd calendar
quarter 01/07 - 30/09 for an amount at or above 0.00    4th calendar quarter
01/10 - 31/12 for an amount at or above 0.00

 

To determine the value of Commercial Proceeds with respect to the maintenance of
the spread set as stated supra, the following will be taken into account:

 

-  for PORTFOLIO, ADVANCES ON INVOICES and PAYMENT OF BILLS RECEIVABLE

   of the nominal value of Accepted documents;

-  for GUARANTEES PLEDGED

   of the value of the guarantees issued

-  for IMPORT CREDITS

   of the value of the Letters of Import Credit issued;

-  for ADVANCES ON IMPORTS and IMPORT FINANCING

   the value of the advances/loans granted;

-  for COMMERCIAL DEPOSITS AND PAYMENTS

   the value in Euro of transactions in a commercial bank account

To determine the proceeds, the presentments accepted, guarantees pledged, and
loans granted are calculated, with their value as of the last business day of
the quarter.

Failure to respect even a single one of the Covenant objectives during the
calendar quarter in question shall lead to the application, during the
subsequent calendar quarter, of the spread as herewith set at 2.50; this without
prejudice to the fact that (quarter by quarter, and until the end of the
repayment period) the meeting of the foregoing Covenant objectives shall modify
the application (with respect to the next quarter) of the established spread.

 

b)

Borrower shall likewise bear the following expenses and conditions:

 

-  Underwriting expenses to be repaid through a withholding on the amount
disbursed;

   EURO 9,000.00)  

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 2 of 9]

     



--------------------------------------------------------------------------------

-  Other expenses: ANCILLARY INSURANCE POLICY

     EURO 0.00    

-  file-processing fees:

     EURO 0.00    

-  Instalment collection fee:

     EURO 2.75    

-  Notice-mailing expenses:

     EURO 0.00    

-  Fees for novations, replacements of guarantee, authorised delays, as well as
supplemental deeds of any kind

     0.50 %    of the outstanding balance minimum EURO 200.00) maximum EURO
2,000.00)

-  Fees for deferring an instalment payment:

     EURO 0.00)    

-  Fees for notice of instalment due date:

     EURO 1.25     (charged only where the instalment is not paid through direct
debit from an account held at the disbursing institution);

-  Fees for requesting certifications, legal/accounting documents, interests:

     EURO 1.25    

-  Charges for prepayments calculated based on the prepaid principal amount:

     1.00 %   

-  Expenses for administrative costs deriving from variations of the economic
conditions not in conformity with the contractual terms made through a bilateral
agreement between the parties:

     EURO 50.00:    

-  Alternative tax with respect to the disbursed amount:

     0.25 %    (where an election has been made under Presidential Decree no.
601/73 and as amended);

-  Fees for postal stamp duties and other duties not listed supra in the
applicable statutory amount.

    

 

c)

The APR (Annual Percentage Rate) is 2.9762%

 

d)

Repayment Schedule annexed to the instant contract.

CONTRACT CONDITIONS

Please note that, per your request and subject to your acceptance of the terms
and conditions set forth in the instant proposal, we herewith grant your
company, KALEYRA SPA, with registered office at VIA TEODOSIO 65, 20131 MILAN,
Tax ID / VAT no 0000012716960153 (hereinafter, “Borrower”) a loan in the amount
of Euro 1,200,000.00 (ONE MILLION TWO HUNDRED THOUSAND AND /00 EURO) to be
repaid in 42 months, plus any pre-repayment period, to be understood as a firm
commitment by Bank as defined under Art. 3 of the Contract Terms, infra.

The Borrower further states that the loan has been requested for future company
needs; the loan is therefore approved for such purposes by Bank. Thus, Borrower
stipulates that the current provisions regarding “Consumer Credit” under Art.
121 of legislative decree 385/93 (Banking Consolidation Act) shall not apply to
the operation.

In accordance with applicable transparency-in-banking and contract rules, under
CICR Resolution of 4 March 2003, and subsequent provisions of the Bank of Italy,
a “Summary Document” is annexed to the contract (constituting an integral part
of the this contract) in which the economic terms and conditions governing the
loan appear.

The loan is further governed by the following terms and conditions, as well as
the “General Conditions relating to the Bank - Customer relationship” which you
herewith stipulate are known and accepted by you.

The foregoing shall be without prejudice to the fact that the relationship might
be transferred by Bank to another branch without a new contract being required.
Any change in the distinct number of the banking relationship (including where
such change is prompted by such a transfer) shall not constitute a novation of
the same.

In exercising its money-lending function, Bank is subject to controls performed
by the Bank of Italy, with registered office at Via Nazionale 91 - 00184 Rome.

This Contract is governed by Italian law.

CONTRACT RULES

 

1)

Repayment of the loan shall be made by Borrower through a total of fourteen
(14) quarterly instalments, which shall include both principal and interests,
currently set at Euro 88,963.30, (EIGHTY-EIGHT THOUSAND NINE HUNDRED SIXTY-THREE
AND 30/100 EURO) which shall be due on 31/3, 30/6, 30/9 and 31/12 each year,
with the first instalment due on 31/03/2020 and the last instalment on
30/06/2023, as set forth in the repayment schedule which, executed by both
parties, is annexed hereto, becoming an integral and substantive part of the
instant contract.

Borrower stipulates that Bank shall (where there is an increase or decrease in
the interest rate as determined - for variable-interest rate contracts) adjust
the loan’s repayment schedule accordingly: the outstanding principal shall
become the original principal, the remaining term shall be the “term”, and the
“interest rate” shall be determined as stated supra. Consequently, the annexed
repayment schedule shall be understood as merely illustrative of the loan
repayment: to wit, it may vary depending on the principal portion, as well as
with respect to the interest portion, and likewise with respect to the total
amount of each individual instalment (with either graduated repayment, or fixed
repayment with equal instalments), or solely with respect to the interest
portion and the overall amount of each instalment (for uniform repayment, that
is, one using a fixed principal amount).

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 3 of 9]

     



--------------------------------------------------------------------------------

Before beginning the repayment period, Borrower shall pay interests only,
calculated at the rate stated in Art. 2, subpart (a), supra, beginning
30/4/2019.

Pre-repayment interests shall be paid by Borrower to Bank on a postpaid basis in
three instalments, the first of which comes due on 30/06/2019, in the amount of
Euro 4,066.67 (FOUR THOUSAND SIXTY-SIX AND 67/100 EURO) and each as specified in
the annexed repayment schedule.

Borrower stipulates that Bank shall (for any increase or decrease in the
interest rate as determined supra) adjust the instalment of interest-only
payments on the loan as well. Consequently, the amount set forth supra shall be
understood as supplied for illustrative purposes only.

Bank shall have the right but not the duty to charge at each individual
deadline, against the account Borrower holds at the Lending Bank, the loan
instalment, regardless of whether overdrawn, and by the same token Bank shall
have the option to collect any other amount owed to Bank by Borrower pursuant to
the loan. Borrower undertakes to make sufficient funds for payment timely
available. Bank is authorised herewith to make changes to the repayment
instalments pursuant to any interest-rate variances arising hereafter.

Borrower, moreover, stipulates that Bank (within the exercise of its
credit-assessment operations) shall not be obliged to accept the proposed
Commercial Proceeds unconditionally. Rather, such Proceeds shall be subject to
independent, discretionary assessments by Bank, who may therefore decide to
reject such Commercial Proceeds as proffered by Borrower. Consequently, a breach
of the Covenants may occur, and the greater spread as defined in the instant
article applied.

 

2)

Bank reserves the right to modify the economic conditions (other than the
interest rate) applied to the loan. Where such modification is to Borrower’s
detriment, Bank undertakes to comply with all statutory rules regarding
contract-condition transparency under Art. 118 of the Consolidated Bank Act (as
subsequently amended). Borrower expressly assents to Bank’s option to do so.

Pursuant to Art. 119 of the Consolidated Bank Act, Bank shall supply Borrower
(at contract expiry, and at least once per year) a detailed notice, with a
complete, straight-forward advisory on the performance of the relationship, and
an updated framework for the economic conditions applied. The method for sending
such notice shall include hard-copy mailing and paperless (electronic) delivery.

Borrower expressly agrees to accept paperless delivery of periodic notices. At
any time over the course of the relationship, Borrower shall have the right to
change its notice-delivery methods by sending a specific request via registered
mail to the branch where the banking relationship was established.

 

3)

Bank undertakes to refrain from withdrawing from the contract throughout its
term, except in those scenarios contemplated in Art. 7 of the instant Contract
Terms.

 

4)

Borrower undertakes to repay, by the established deadlines, the amounts owed
under the loan as approved. Compliance with all duties assumed under the loan
contract shall not be delayed, even where Borrower and/or Borrower’s guarantors
have raised a dispute in or out of court. With respect to the principal,
late-payment interests shall be calculated as contemplated under the contract
beginning on the payment due date, and until the actual payment, in any of the
following cases:

 

  •  

failure to pay the contemplated loan-instalment payment by the established
instalment date;

 

  •  

termination of the relationship following any acceleration of the loan,
termination of the contract, or for any other reason.

 

5)

For any amount of money or for any reason which, to protect its own receivable,
Bank pays on Borrower’s behalf, and any expense (including out-of-court
expenses) that Bank might incur for the protection and collection of its own
receivable shall be immediately repaid by Borrower along with interests accruing
thereto in the amount contemplated for late-payment interests from the date of
disbursement, which a right attaching to Bank to collect as soon as the first
payment made; debtor thus waives the option of having such collected amounts
otherwise allocated. By the same token, Bank shall have the right to request
Borrower immediately repay any charge or increase following a change and/or new
interpretation (including by an administrative authority) of the rules and
provisions governing the transaction.

 

6)

All obligations are understood to be taken on by the Borrower on its own behalf
and by its guarantors in a joint and indivisible manner, and with the binding
obligation of joint and several liability and indivisibility for their heirs,
successors and assigns. If there is more than one debt relationship with the
Bank, the customer has the right to declare - pursuant to article 1193, first
paragraph, of the Italian civil code - at the time of payment which debt it
intends to satisfy. Absent such statement, Bank may allocate (as a waiver of the
statutory-default provision otherwise available under Art. 1193, paragraph 2 of
the Civil Code) the payments made by customer, or any payments received by a
third party, to discharge or lessen any duty assumed by customer by providing
notice to the latter.

Unless decided otherwise by the Bank, any payment made by the Borrower shall be
allocated firstly to the repayment of expenses and charges, then to the payment
of ancillary charges and interest and, with regard to the remainder, towards the
principal. In the event of late payment/default, the Bank shall have the right
to allocate the payments it receives firstly to the repayment of the overall
crude late payment interest, the expenses and charges the ancillary charges and
interest charges and finally the principal.

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 4 of 9]

     



--------------------------------------------------------------------------------

7)

Borrower may see the loan accelerated upon the occurrence of any scenario
enumerated under Art. 1186 of the Civil Code, including instances of:

 

  •  

court actions, protested bills, receiverships and enforcement proceedings,
seizure of assets, recordings of statutory or judicial liens as against the
Borrower or guarantor which (in Bank’s estimation) might deteriorate the
receivable;

 

  •  

Borrower being subject to any insolvency proceeding (including, as the case may
be, special administration), liquidation, or the transfer of assets to
creditors;

 

  •  

the occurrence of events (including changes to its legal entity, variations in
share capital, bond issuances, changes in company ownership and/or leadership)
such that Borrower or guarantor’s equity, corporate, financial, or economic
position is infringed thereby, such that Bank’s collection of its receivables is
at risk; - Borrower’s failure to fully and timely discharge its credit/financial
duties with respect to any pending transactions with Bank; -change to Borrower’s
business operations;

 

  •  

the occurrence of any scenario contemplated under Art. 2743 of the Civil Code,
subject to Bank’s option (pursuant to that same statutory provision) to request
and obtain a satisfactory security interest in other assets, including in the
case of any general or localised depreciation of the guarantee as pledged, as
shown through objective market parameters, as well as for any other reason
whatsoever.

Other triggers for terminating the contract as a matter of law under Art.1456 of
the Italian civil code in the event of:

 

  •  

failure to make timely payment, be it in whole or in part, of any amount due
under the loan, and/or of any interest and ancillary charges relating to the
same;

 

  •  

failure to use the loan proceeds for approved purposes;

 

  •  

misrepresentation in any documentation produced or communication made to Bank;

 

  •  

failure to carry out the duties arising from the institution of a security
interest where contemplated under the loan contract

Should Bank intend (pursuant to the occurrence of any of the foregoing
scenarios) to exercise one of the options stated supra, Bank shall advise
Borrower in writing (including through telex, telegram, fax, simple letter, or
certified email a/k/a/ “P.E.C.”).

Consequently, Borrower and/or guarantors shall be required to make immediate
payment not only against the outstanding, past-due instalments, but also as
against the entire outstanding principal balance as pending as of the date the
contract is terminated or notice of loan acceleration is made, as well as of all
interests, ancillary charges and fees, including the amount for any insurance
premiums for which the Bank, in the absence of a payment by Borrower and/or
guarantors, provided cover.

All guarantees as contractually established, and those subsequently acquired by
Bank shall stand, and Bank shall have the right to take action as against
Borrower and guarantors in the manner and with the procedures deemed most
convenient by Bank.

Borrower shall further pay Bank a penalty calculated in the same manner, and in
the same amount, as the fee to be paid for prepayment of disbursed capital in
accordance with the economic conditions appearing in the summary document.

 

8)

Borrower shall have the right to request to prepay, or fully pay off, the loan.
In such cases, Borrower shall pay Bank, in addition to the principal, the
interests and fees for accounting and other charges as accrued in a manner to be
negotiated directly with Bank, as well as the compensation (calculated based on
the prepaid principal amount) as set forth in the Summary Document.

Each prepayment shall serve to lower the amount of subsequent instalments; the
number of instalments as originally negotiated shall stand, absent express
waiver by bank and borrower.

 

9)

(operating provision for instance of a guarantee with promissory note) To secure
repayment of the loan and anything else due:

Borrower shall issue, for Bank’s benefit, its own promissory note to mature “on
sight no later than                 ” as required under Art. 39 of Royal Decree
no.1669, in an amount equal to the loan amount and endorsed by
                        

 

 

Borrower agrees that the foregoing note be retained by Bank until all credit
interests arising from the loan have been satisfied so that Bank might rely on
such note, in instances of contract termination or loan acceleration, in an
enforcement or court proceeding, in order to collect its credit (with respect to
principal, interests, expenses, and ancillary costs) as actually held as against
borrower.

With respect to the foregoing, Bank is herewith authorised to record on such
promissory note both a notation of the amortisation interest as well as the
late-payment interests, in the amount established.

Bank shall be released from making a tangible presentment to debtor for payment
of the security; rather (for such purposes) Bank’s notice of contract
termination or loan acceleration (in the manner required under the contract)
shall suffice. Consequently, the security may be used by Bank in an enforcement
or court proceeding with no other formalities required.

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 5 of 9]

     



--------------------------------------------------------------------------------

10)

The borrower offers the following guarantees that are promptly established with
a separate deed:

 

 

Any security interests created with respect to the contract shall be deemed
automatically created to secure the duty to repay amounts due by Borrower in
instances of an overdrawn account.

 

11)

(operating provision for any security interests with a lien/privilege) Borrower,
any pledgor, their heirs or assigns, expressly and herewith waives the right to
request, with respect to any early payoff, the release (be it full or partial)
of the assets on which the lien and/or security interest was pledged until two
(2) years from the day of the payoff was made. Such provision shall be
stipulated as an express waiver of the statutory default provision otherwise
available under Art. 1200 of the Civil Code. Should repayment be made at
contract expiry, or later, the period set forth in the preceding paragraph shall
be adjusted to one (1) year. Bank further reserves the right to permit or
restrict, at its own unassailable discretion, the release of any privilege
and/or security interest before the aforementioned periods have elapsed, as well
as any restrictions or reductions in the guarantee itself even before full loan
payoff is made.

 

12)

Bank’s own accounting ledgers and entries shall be used as proof between Bank
and Borrower.

 

13)

All expenses under the instant document and its annexes, which arise or relate
to the same, as well as any charges for taxes or fees now pending or arising
hereafter shall be borne by the customer, who herewith expressly agrees to
assume such charges, pledging to pay and/or reimburse them upon simple request
by Bank.

 

14)

The Parties, pursuant to Art. 17 of Presidential Decree no. 601/1973 (as
subsequently amended) have elected to have the instant legal document be subject
to alternative tax under Art. 15 et seq. of the aforementioned Presidential
Decree no. 601/1973.

 

15)

The sending of letters, any notices, and any other statement or correspondence
by Bank shall be made to Borrower and deemed fully binding if sent to the
address set forth below: VIA TEODOSIO 65, 20131 MILAN or as hereafter supplied
in writing. All customer correspondence and notices to Bank regarding the
pending relationship shall be made in writing to the branch where the
relationship was instituted. Should Borrower move abroad, Borrower’s domicile
with respect to the relationships governed hereunder is herewith stipulated as
automatically elected with the Mayor of the City of Milan.

 

16)

The venue for any dispute shall be the court with personal jurisdiction over
Bank’s Registered Office, or alternatively over that of the Bank branch where
the banking relationship was instituted. Both Borrower and Bank may further
institute any proceeding including before a court with jurisdiction over the
subject matter in the judicial circuit in which Borrower’s residence or
registered office is located; likewise, alternatively, before any court with
personal jurisdiction over any Bank branch, provided it is in the Region where
the Borrower’s residence or registered office is located, or where an
establishment with representation for Borrower is located, provided such
establishment has been authorised to have standing for the subject matter in
question.

 

17)

Borrower states that it herewith receives, through a deposit into its account
numbered 000000000001726, and held at branch no. 3180, the full amount of Euro
1,200,000.00 net of the amounts relating to fees, expenses, and taxes, for which
it herewith issues, with the instant legal document, a full receipt and
satisfaction of the same, and thus expressly assumes the role of debtor as
against Lending Bank, and undertakes to make repayment as set forth in the
preceding articles.

 

18)



 

1.

Should a dispute arise between Customer and Bank with respect to the
interpretation and application of contracts relating to services rendered by
Bank, Customer may lodge a complaint with Bank in one of the following ways:

 

  •  

via hand-delivered letter, and the attendant issuance of a receipt, at any Bank
Branch;

 

  •  

via registered letter with advice of receipt to the following address: Banco BPM
S.p.A. - Complaint Office - Via Polenghi Lombardo, 13 - 26900 Lodi;

 

  •  

online using the “Contact Us” - “Complaints” Section on Bank’s website;

 

  •  

via email to: reclam@bancobpm.it;

 

  •  

via email to: reclami@pec.bancobpmspa.it. reclami@pec.bancobpmspa.it.

Bank shall be required to respond:

 

  •  

within thirty (30) days’ receipt, if the complaint involves banking and
financial products and services;

 

  •  

within sixty (60) days’ receipt, if the complaint involves investment services;

 

  •  

within forty-five (45) days’ receipt, if the complaint involves insurance
contracts and services;

 

2.

Should Customer not be satisfied by the resolution of the complaint, or should
Customer not have received a response by the deadline, Customer may launch an
out-of-court or mediation / conciliation procedure as set forth infra.

For any disputes involving banking and financial transactions and services, as
well as insurance contracts and services (with the exception of policies that
are deemed to be financial products) Customer may:

 

  •  

contact, pursuant to Art. 128-bis of Legislative Decree no. no. 385 (1 September
1993) of the Consolidated Bank Act (hereinafter also denoted the “TUB”), the
Banking and Financial Arbitrator (ABF), where the amount in controversy is at or
below Euro 100,000, if the claim involves a monetary demand, or for any amount
in controversy in all other cases. The petition shall be signed by Customer; the
appeal may be presented on Customer’s behalf by an industry association to which
Customer belongs, or by another duly deputised agent. In such cases, the appeal
shall likewise be signed by Customer or shall be accompanied by a power of
attorney. The petition shall be generated using the forms posted to the ABF
website, and available from any Bank of Italy branch open to the public.
Alternatively, the appeal may be: sent directly to the technical secretariat for
the ABF Council with jurisdiction over the matter (following the

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 6 of 9]

     



--------------------------------------------------------------------------------

 

instructions stated on the forms) or to any Bank of Italy branch, or presented
at any Bank of Italy branch open to the public. The petition to the ABF may not
be filed later than twelve months after submission of the complaint to Bank.
Should Customer wish to file a complaint petition as stated supra, Customer
shall provide prompt notice of the same to Bank by sending a copy of the
petition through registered mail with advice of receipt or certified email to
Bank. Further information on the dispute resolution system as per art. 128-bis
of the Consolidated Bank Act (TUB) can be found in the website of the
Organisation (www.arbitrobancariofinanziario.it); or alternatively:

 

  •  

institute (either with or without having entered into the complaint procedure
set forth in paragraph 1, supra) a mediation proceeding with the Bank
Conciliation Entity formed under the Banking and Financial Conciliator -
Association for Banking, Finance, and Corporate Dispute Resolution - ADR
(enrolled in the register of conciliation entities maintained by the Ministry of
Justice) as the Entity specialised in Banking and Financial disputes, which has
a network of conciliators across Italy (information available at
www.conciliatorebancario.it). An equivalent right is reserved to Bank.

In the case of insurance contracts and services (with the exception of policies
which constitute financial products), furthermore, Customer has the option to
contact IVASS (Institute for Insurance Supervision) instead, through the
www.ivass.it website (see “Guide to Complaints”) where one might obtain all
necessary information and forms.

For any disputes involving investment activities and services, Customer has the
option to contact:

 

  •  

the Financial Dispute Arbitrator (hereinafter, also denoted “ACF”) pursuant to
Art. 2, paragraph 5-bis of Legislative Decree no. 179/2007, which was instituted
via CONSOB Resolution no. 19602 of 04 May 2016, provided the amount in
controversy is at or below Euro 500,000, and no other out-of-court settlement
proceedings have been instituted by Bank and entered into by Customer, and
provided the dispute involves the breach of duties of disclosure, care,
fairness, and transparency as are incumbent on all brokers and intermediaries.
The petition to the ACF can only be presented by the Customer, personally or
through an association representing the interests of consumers or an attorney in
fact. The petition shall be drafted and sent to the ACF in accordance with the
procedures published by the ACF on its website. The option to appeal to the ACF
shall not be available where more than twelve (12) months have passed since the
complaint was lodged with Bank, the dispute involves damages other than those
directly and immediately consequential to Bank’s breach or violation of the
foregoing duties, or where the dispute involves non-economic damages. Further
information on the dispute-resolution system established under Consob Resolution
no. 19602 are available on the Entity’s website. The right to appeal to the ACF
may always be exercised, even where the contract includes a waiver, or
provisions allowing the dispute to be heard by another out-of-court
dispute-resolution entity; or alternatively

 

  •  

institute (either with or without having entered into the complaint procedure
set forth in paragraph 1, supra) a mediation proceeding with the Bank
Conciliation Entity formed under the Banking and Financial Conciliator -
Association for Banking, Finance, and Corporate Dispute Resolution - ADR
(enrolled in the register of conciliation entities maintained by the Ministry of
Justice) as the Entity specialised in Banking and Financial disputes, which has
a network of conciliators across Italy (information available at
www.conciliatorebancario.it). An equivalent right is reserved to Bank.

3.

The right to file a suit remains unprejudiced when the mediation intended to
reach conciliation ends without a resolution.

 

4.

Customer likewise acknowledges that Art. 5, paragraph 1-bis of Legislative
Decree no. no. 28 (4 March 2010), introduced by Law no. 98 (9 August 2013, which
converted Law Decree no. 69 of 21 June 2013), established, amongst other things,
that those intending to assert a right relating to an insurance, banking, or
financial contract dispute in a court of law are required to make an attempt at
mediation under that same Legislative Decree no. 28/2010, or conciliation under
Legislative Decree no. 179/2007, or the procedure instituted in implementation
of Article 128-bis of the Consolidated Banking and Credit Act under Legislative
Decree no. 385/1993 for the matters governed by the same. Such legal provision
shall remain in effect until 21 September 2017, subject of course to any
subsequent statutory modifications.

 

5.

In relation to the provision referred to in art. With respect to the previously
cited provision under Art. 5, paragraph 1-bis of Legislative Decree no. 28/2010,
and in implementation of paragraph 5 of the same Article, the contracting
parties herewith agree to submit any disputes arising out of the instant
contract to the Banking Conciliation Entity formed under the Banking and
Financial Conciliator - Association for Banking, Financial, and Corporate
Dispute resolution - ADR (enrolled in the register of conciliation entities held
by the Ministry of Justice) as the entity specialised in Banking and Finance
disputes, and which has a network of conciliators across the country.

However, the Customer who under Art. 3, paragraph 1, of Legislative Decree no.
206 (6 September 2005) the (“Consumer Code”) is deemed a “consumer”, shall only
be required to make a mediation attempt by submitting an application for
mediation to the Banking and Financial Conciliator - Association for Banking,
Financial, and Corporate Dispute Resolution - ADR, where the aforementioned
Entity is located where the Court with personal jurisdiction over the matter is
located, that is, over the consumer’s residence or elective domicile. Therefore,
where such criterion is not met, Customer who is also a “consumer” may apply for
mediation with another entity in the location where the Court with personal
jurisdiction over the parties is located, provided Customer shall have the right
to contact the Banking and Financial Conciliator or the Banking and Financial
Arbitrator as well, without being however obliged to do so.

And the proceeding under Art. 128-bis of the TUB before the Banking and
Financial Arbitrator as well as the petition filed under Legislative Decree no.
179/2007 of the ACF shall - just as with the mediation procedure under
Legislative Decree no. 28/2010 - meet the condition precedent for filing suit
under the aforementioned Art. 5, paragraph 1-bis, of Legislative Decree no.
28/2010.

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 7 of 9]

     



--------------------------------------------------------------------------------

6.

In adherence to the parties’ option to select the entity, the contracting
parties (whether before or after execution of the instant contract) may
regardless agree to seek out another entity enrolled in the same register held
at the Ministry of Justice). That said, and to the extent contemplated under
applicable law, the possibility of instituting a procedure under Art. 128-bis of
Legislative Decree no. 385 (1 September 1993), and that is the appeal to the
Banking and Financial Arbitrator, the out-of-court settlement system managed by
the Bank of Italy, as well as the option to file a proceeding under Legislative
Decree no. 179 of 8 October 2007, and that is, a petition to appear before the
ACF, where the dispute involves an investment service, shall stand.

 

7.

EU Regulation no. 524/2013 of the European Parliament and Council of 21 May 2013
regarding consumer online-dispute resolution (hereinafter, the “ODR
Regulation”), instituted a European platform (hereinafter, the “Online Dispute
Resolution Platform’’ or “ODR Platform”) which serves to facilitate out-of-court
dispute resolutions for contractual obligations arising from online sales or
service contracts between a consumer residing in the EU, and a professional with
an establishment in the EU. More specifically, the ODR Platform consists of an
interactive website which consumers and professionals alike may access free of
charge, and which interfaces directly with the Italian alternative-dispute
resolution entities including the ABF and ACF (hereinafter, the “ADR Entities”).
In addition to providing general information on out-of-court settlements of the
aforementioned contractual disputes, the ODR Platform allows customers to
institute and manage the complaint proceeding before the ADR Entity online, by
filling out the designated electronic form (to which the relating supporting
documentation will be attached). Therefore, subject to the provisions of the
preceding paragraphs, Customers deemed “consumers” under the Consumer Code, for
the out-of-court settlement of disputes involving services and or products sold
by Bank online, may contact the ODR Entity of Customer’s choice, and submit a
complaint through the ODR Platform as well. To that end, Customer may consult
the ODR Platform website at
httPs://webaate.ec.europa.eu/odr/main/?event=main.home.show&lna=IT.

SIGNATURES

If you agree with the foregoing, we ask that you kindly return a signed copy of
the instant document, using (verbatim) the text appearing infra, in your
acceptance whereof, and of all provisions subject to your express approval, and
with all representations required.

With best regards,

 

BANCO BPM /s/ Banco BPM

 



 

 

 

 

 

 

F.A.O.

BANCO BPM

 

I/WE HAVE received your proposal as it appears supra, and which I/we herewith
execute in full and unconditional acceptance whereof.

 

I/We state:

 

☐   I/we have availed my/ourselves of the option, prior to executing the
contract, of obtaining:

 

☐   a copy of the contract suitable for execution at the cost set forth in the
summary document, not to exceed the underwriting expenses

 

☐   contract template without the economic conditions and expense estimate based
on the information supplied by me/us

 

I/We did not avail my/ourselves of the option to secure a contract template or
copy

•  the instant document along with its annexes has been signed by me/us
following the placement of a “seal of guaranty” which ensures the restriction
against partition or modification of the same.

 

30/04/2019

    

VIA TEODOSIO 65 20131 MILAN MI

 

  

 

 

 

Date

    

Address

Surname, First Name, place and date of birth or Business Name

     Signature       

Kaleyra S.p.A

  

 

 

 

 

 

I/We state we expressly approved, in accordance with Art. 1341, paragraph 2, of
the Civil Code - the following
provisions of the foregoing terms and conditions of your

Unsecured Variable Rate Loan with Covenants

2) Bank’s option to modify the economic conditions, other than the interest
rate;

4) Duty to timely discharge all duties even in instances of in- or out-of-court
settlement- late-payment interests;

ART.5) expenses for credit collection - repayment of charges and increases;

ART 6) joint and several liability for all heirs and assigns; allocations of
payments;

ART 7) contract termination - acceleration of loan;

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 8 of 9]

     



--------------------------------------------------------------------------------

11) waiver of requests to release guarantees;

12) probative value of Bank accounting ledgers and entries;

13) tax expenses and charges to be borne by Borrower;

16) waiver of the right to trial;

18) Complaints and out-of-court dispute resolution methods.

Signature/s:

Kaleyra S.p.A.

I/We state that I/we have received a copy of the instant contract executed as
between the undersigned, and a copy of any annexes.

Signature/s:

Kaleyra S.p.A.

 

  

Signature in acceptance and approval whereof by Borrower

 

         Loans-REPAYMENT SCHEDULE         customer copy

 

[Page 9 of 9]

     